Certified Question of State Law, United States District Court, Northern District of Ohio, Eastern Division, No. 1:11CV2253. This cause is pending before the court on the certification of a state law question from the United States District Court for the Northern District of Ohio, Eastern Division.
Upon consideration of the motions for admission pro hac vice of Mary Beth Forshaw and Alexander Simkin, it is ordered by the court that the motions are granted. Pursuant to Gov.Bar R. XII(4), counsel shall file a notice of permission to appear pro hac vice with the Supreme Court’s Office of Attorney Services within 30 days of the date of this entry.